            Case 1:20-cv-01689-GHW Document 81 Filed 06/11/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/11/2020
------------------------------------------------------------------X
  STATE OF NEW YORK, COMMONWEALTH :
  OF PENNSYLVANIA, STATE OF                                       :
  CALIFORNIA, STATE OF COLORADO,                                  :
  STATE OF DELAWARE, DISTRICT OF                                  :   1:20-cv-01689-GHW
  COLUMBIA, STATE OF ILLINOIS, STATE                              :
  OF MARYLAND, COMMONWEALTH OF                                    :        ORDER
  MASSACHUSETTS, STATE OF MICHIGAN, :
  STATE OF MINNESOTA, STATE OF NEW                                :
  JERSEY, STATE OF NEW MEXICO, STATE :
  OF OREGON, STATE OF RHODE ISLAND, :
  STATE OF WASHINGTON, STATE OF                                   :
  VERMONT, and COMMONWEALTH OF                                    :
  VIRGINIA,                                                       :
                                                                  :
                                                  Plaintiffs, :
                              -against-                           :
                                                                  :
  EUGENE SCALIA, Secretary of the United States :
  Department Of Labor, UNITED STATES                              :
  DEPARTMENT OF LABOR, and UNITED                                 :
  STATES OF AMERICA,                                              :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        On June 10, 2020, several parties moved to intervene in this case. Dkt Nos. 76-78.

Plaintiffs are directed to respond no later than June 18, 2020. Any reply is due no later than June 23,

2020.


        SO ORDERED.

 Dated: June 11, 2020                               _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
